Case 1:20-cv-23151-BB Document 30 Entered on FLSD Docket 05/04/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                            CASE NO.: 1:20-cv-23151-BLOOM/LOUIS

  KAREEM PICKERING and AARON                )
  MUHAMMED,                                )
                                           )
              Plaintiffs,                  )
                                           )
  v.                                       )
                                           )
  AKAL SECURITY, INC.,                     )
                                           )
              Defendant.                   )
  __________________________________________)

                             JOINT NOTICE OF SETTLEMENT

         Plaintiffs, KAREEM PICKERING and AARON MUHAMMAD, and Defendant,

  AKAL SECURITY, INC., by and through their respective undersigned counsel, hereby file

  this Joint Notice of Settlement to notify this Court that Plaintiffs and Defendant have reached

  a settlement in this matter. The Parties are in the process of finalizing settlement documents

  and request 45 days to submit documents related to the closure of this case.

         Respectfully submitted this 4th day of May 2021

   s/Sara Saba                                           s/Edwin Cruz
   Sara Saba, Esq.                                       Paul Penichet, Esq.
   Florida Bar No. 911011                                Florida Bar No. 899380
   Email: sara@lawofficeofsajsaba.com                    E-mail: pail.penichet@jacksonlewis.com
   Law Office of Sara J. Saba, P.A.                      Edwin Cruz, Esq.
   2750 Northeast 185th Street, Ste 302                  Florida Bar No. 55579
   Aventura, Florida 33180                               Email: edwin.cruz@jacksonlewis.com
   Telephone: 305-450-8009                               JACKSON LEWIS P.C.
                                                         One Biscayne Tower, Suite 3500
   Attorney for Plaintiff                                2 South Biscayne Boulevard
                                                         Miami, Florida 33131
                                                         Telephone: 305-577-7600

                                                         Attorneys for Defendant
Case 1:20-cv-23151-BB Document 30 Entered on FLSD Docket 05/04/2021 Page 2 of 2

                                                  CASE NO.: 1:20-cv-23151-BLOOM/LOUIS


                               CERTIFICATE OF SERVICE

        I hereby certify that on May 4, 2021, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                               s/Edwin Cruz
                                               Edwin Cruz
